DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Johnson et al. (US Pat No 8,869,940 B2) in view of Kumpulainen (WO 0032980 A1) and Tortora (US Pat No 5,610,341). Johnson discloses a wind turbine power transmission system (fig. 2) having different consumers (56,58) of lubrication to be monitored via their lubricant, the power transmission system including a lubrication system (fig. 3), the lubrication system comprising: 
Re claims 21, 25, drain lines (72) configured to receive lubricant from the different consumers; a particle collector (52).
Re claim 23, wherein the drain lines converge before the tank (converge at 74).
Re claim 24, wherein the different consumers of the lubrication system include one or more main bearings supporting a main shaft, a gearbox driven by the main shaft, and a generator driven by an output of the gearbox (fig. 3 shows the bearings in gearbox 36).
Johnson does not disclose:
Re claim 21, a tank; drain lines configured to receive lubricant from the different consumers, the drain lines being connected to the tank; extraction lines connected to the drain lines or the consumers; a multiplexer connected to the extraction lines, the multiplexer having an output line and being configured to selectively direct flow from the extraction lines to the output line; a measurement device connected to the output line, the measurement device being configured to measure a characteristic of the lubricant in the output line, wherein the measurement device includes a particle counter configured to detect particles in the lubricant received from the multiplexer and a particle collector connected to the particle counter and configured to gather particles greater than a predetermined minimum size detected by the particle counter; and a pump connected to the output line, the pump being configured to draw lubricant through the multiplexer.
Re claim 22, wherein the multiplexer comprises a valve arrangement in which respective valves are associated with the extraction lines and a controller for selectively opening the valves.
Re claim 23, at least one of the extraction lines is connected downstream from where the drain lines converge so as to be associated with a combined flow from the consumers.
Re claim 25, a tank; drain lines configured to receive lubricant from the different consumers, the drain lines being connected to the tank; extraction lines connected to the drain lines or the consumers; a multiplexer connected to the extraction lines, the multiplexer having an output line and being configured to selectively direct flow from the extraction lines to the output line; a measurement device connected to the output line, the measurement device being configured to measure a characteristic of the lubricant in the output line; and a pump connected to the output line, the pump being configured to draw lubricant through the multiplexer, wherein the multiplexer includes a valve arrangement in which respective valves are associated with the extraction lines and a controller for selectively opening the valves; and wherein the drain lines converge before the tank and at least one of the extraction lines is connected downstream from where the drain lines converge so as to be associated with a combined flow from all of the consumers connected to the multiplexer.
Re claim 26, wherein the measurement device includes a particle counter configured to detect particles in the lubricant received from the multiplexer.
Re claim 27, further comprising a particle collector connected to the particle counter and configured to gather particles greater than a predetermined minimum sized detected by the particle counter.
However, Kumpulainen discloses a lubrication system (fig. 1), comprising: 
Re claim 21, a tank (8); drain lines (16) configured to receive lubricant from the different consumers (1,2), the drain lines being connected to the tank (connected via 17,19); extraction lines (17) connected to the drain lines or the consumers; a multiplexer (7) connected to the extraction lines, the multiplexer having an output line (19) and being configured to selectively direct flow (via 18) from the extraction lines to the output line; a measurement device (9) connected to the output line, the measurement device being configured to measure a characteristic of the lubricant in the output line (pg 6 ln 5-7), wherein the measurement device includes a particle counter (9, pg ln 5-7) configured to detect particles in the lubricant received from the multiplexer and a particle collector (14) connected to the particle counter and configured to gather particles greater than a predetermined minimum size (14 could hold onto various particles, including those greater than a predetermined minimum size) detected by the particle counter.
Re claim 22, wherein the multiplexer comprises a valve arrangement (18) in which respective valves are associated with the extraction lines and a controller (pg 5 ln 21-34 describes a controlling means for selectively opening valves 18) for selectively opening the valves.
Re claim 23, wherein the drain lines converge before the tank (drain lines converge to 13) and at least one of the extraction lines (fig. 3: left-most 6) is connected downstream from where the drain lines converge so as to be associated with a combined flow from the consumers (fig. 1: combined flow of 1 and 2).
Re claim 25, a tank (8); drain lines (16) configured to receive lubricant from the different consumers (1,2), the drain lines being connected to the tank (connected via 17,19); extraction lines (17,13) connected to the drain lines or the consumers; a multiplexer (7) connected to the extraction lines, the multiplexer having an output line (19) and being configured to selectively direct flow (via 18) from the extraction lines to the output line; a measurement device (9) connected to the output line, the measurement device being configured to measure a characteristic of the lubricant in the output line (pg 6 ln 5-7); wherein the multiplexer includes a valve arrangement (18) in which respective valves are associated with the extraction lines and a controller for selectively opening the valves (pg 5 ln 21-34 describes a controlling means for selectively opening valves 18); and wherein the drain lines converge before the tank and at least one of the extraction lines (13) is connected downstream from where the drain lines converge so as to be associated with a combined flow from all of the consumers (line 13 is associated with all of the consumers) connected to the multiplexer (13 is connected to 7 via 17s).
Re claim 26, wherein the measurement device includes a particle counter (9) configured to detect particles in the lubricant received from the multiplexer (pg 6 ln 5-7).
Re claim 27, further comprising a particle collector (14) connected to the particle counter and configured to gather particles greater than a predetermined minimum sized detected by the particle counter (14 could hold onto various particles, including those greater than a predetermined minimum size).
However, Tortora teaches a lubrication system (fig. 3) comprising:
Re claims 21, 25, a pump (32) connected to the output line (44e), the pump being configured to draw lubricant through the multiplexer (the multiplexer is disclosed by Kumpulainen; Tortora teaches the pump upstream of measurement device 64 and when taught would also be positioned upstream of the measurement device in the output line).
It would have been obvious to person having ordinary skill in the art at the time the inventio was made to employ a multiplexer and measurement device, as taught by Kumpulainen, to quickly and accurately determine which component is experience the most wear. 
It would have been obvious to person having ordinary skill in the art at the time the invention was made to employ a pump in the output line, as taught by Tortora, to force lubricant towards the measuring device. Heavy particles tend to settle to the bottom and would not flow easily so employing a pump would better move the dirty flow towards the measuring device.

Response to Arguments
Applicant's arguments filed 10/18/2022 have been fully considered but they are not persuasive. Examiner has amended the Rejection above. Regarding claim 21, the Rejection is now amended to construe Kumpulainen’s 14 as the particle collector. Kumpulainen shows particle collector 14 downstream of particle counter 9 and is able to gather particles detected by the particle counter 9. Regarding claim 25, the Rejection is now amended to construe Kumpulainen’s 13 as the part of the extraction lines. Kumpulainen shows extraction line 13 being associated with all of the consumers and being connected to the multiplexer 7. Kumpulainen specification describes the ability to simultaneously sample all of the lubricated parts. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D TRUONG whose telephone number is (571)270-3014. The examiner can normally be reached M-F 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Minh Truong/Primary Examiner, Art Unit 3654